 


109 HR 3367 IH: To amend the Internal Revenue Code of 1986 to include wireless telecommunications equipment in the definition of qualified technological equipment for purposes of determining the depreciation treatment of such equipment.
U.S. House of Representatives
2005-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3367 
IN THE HOUSE OF REPRESENTATIVES 
 
July 20, 2005 
Mr. Hulshof (for himself and Mr. Becerra) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to include wireless telecommunications equipment in the definition of qualified technological equipment for purposes of determining the depreciation treatment of such equipment. 
 
 
1.Wireless telecommunications equipment
(a)In generalSubparagraph (A) of section 168(i)(2) of the Internal Revenue Code of 1986 (defining qualified technological equipment) is amended by striking and at the end of clause (ii), by striking the period at the end of clause (iii) and inserting , and, and by adding after clause (iii) the following new clause:

(iv)any wireless telecommunications equipment..
(b)Wireless telecommunications equipmentSection 168(i)(2) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:

(D)Wireless telecommunications equipmentFor purposes of this paragraph, the term wireless telecommunications equipment means all equipment used in the transmission, reception, coordination, or switching of wireless telecommunications service, other than cell towers, buildings, T-1 lines or other cabling connecting cell sites to mobile switching centers. For purposes of the preceding sentence, the term wireless telecommunications service includes any commercial mobile radio service as defined in title 47 of the Code of Federal Regulations..
(c)Effective dateThe amendments made by this section shall apply to property placed in service on or after the date of the enactment of this Act. 
 
